Citation Nr: 0020697	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  94-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES
1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant was born in May 1959, and had active military 
service from September 20, 1990 to May 25, 1991.  Of this 
eight months and six days of active service, 5 months and 24 
days were foreign service, apparently in the Persian Gulf.  
Her other active service totaled four months and 17 days.  
Approximately 8 years of inactive duty is reported on her DD 
Form 214, and she reports duty in the National Guard/Army 
Reserves in the 1980's and 1990's.  Service records do not 
show any combat awards or decorations.  

This case was previously before the Board of Veterans' 
Appeals (Board) and was remanded for additional development 
in March 1996.  The requested action has been completed to 
the extent the appellant's cooperation permitted, and the 
case has been returned to the Board for further appellant 
consideration.  

The appellant, in a March 1998 statement, appears to have 
raised the issues of service connection for a skin disorder, 
and upper respiratory disorder, related to her tour in the 
Persian Gulf.  These issues have not been developed for 
appeal and will not be considered by the Board at this time.  
The RO's attention is directed to the claims for action 
deemed appropriate. 


FINDINGS OF FACT

1.  The appellant plainly had a thyroid disability that 
existed prior to her military service.  

2.  No thyroid disorder was medically demonstrated during 
active service.

3.  There is no competent medical evidence of an increase in 
severity beyond natural progress of the pre-service thyroid 
disorder related to active military service.


CONCLUSION OF LAW

The appellant's claim for service connection for 
hyperthyroidism is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records prior to 1991 do not reflect any 
complaints or references to a thyroid problem.  The appellant 
denied having or having had thyroid problems on examination 
in November 1981, and May 1986.  A periodic examination in 
April 1990 indicated the endocrine system was normal.  On 
examination in April 1991 endocrine system was normal, and on 
her contemporaneously prepared Report of Medical History, 
dated April 26, 1991, she checked a variety of problems, 
including having or having had thyroid trouble, with no other 
commentary.  

The appellant was hospitalized at a VA facility in August 
1991.  Statements of medical history indicated thyroid 
problems from age 14 and in 1988 and 1991.  In early August 
1991 the appellant was seen at a VA endocrinology clinic with 
elevated laboratory studies.  Physical examination showed the 
thyroid to modestly enlarged, diffusely.  The impression was 
probable mild recurrent Grave's disease.  The impression on a 
VA thyroid scan and uptake of August 20, 1991, was normal 
radioactive 24-hour thyroid uptake value and normal scan.  

A summary of VA hospitalization in September 1991 discloses 
laboratory values of normal T3, T4 and T7.  The TSH was 0.1 
that was low as normal values were 0.5 to 5.  Discharge 
diagnosis included mild hyperthyroidism.  

A summary of VA hospitalization in September to October 1991 
notes that the appellant had mild hyperthyroidism, under good 
control.  During the hospitalization, she was noted to have 
slight increase of T7 with a TSH of 0.  She was placed on 
Inderal.  On physical examination, she had a slight atrophic 
thyroid gland.  

The appellant's October 1991 application for disability 
benefits included a claim for service connection for 
hyperthyroidism.  

An information questionnaire for PTSD signed by the appellant 
in October 1991, noted thyroid problems.  

When the veteran was hospitalized in April and May 1992, 
physical examination noted a mass on the left side of her 
neck, questionably the thyroid gland.  The thyroid profile 
showed elevated T7 ranging from 12.6 to 13.9, and zero TSH.  
A thyroid uptake and a scan were normal.  A biopsy was 
contemplated on follow-up as an outpatient.  The pertinent 
diagnosis was questionable history of goiter.  

Received in support of the appellant's claim in June 1992, 
were assorted documents, including VA medical records from 
1991 and 1992.  An August 2, 1991, record noted the appellant 
being hyperthyroid since 1973.  An October 1991 record showed 
her thyroid to be WNL (within normal limits).  When she was 
seen in November 1991, a history of mild hyperthyroidism was 
noted.  In January 1992 the appellant was seen at a VA 
endocrinology clinic for history of hypothyroidism since 
1988.  Examination showed the thyroid to be diffusely 
enlarger time 3, non-tender, with normal skin.  The 
assessment was mild hyperthyroidism.

In hearing testimony in December 1992, hyperthyroidism was 
only mentioned in passing, in reference to dysthymia, 
Transcript (T.) p. 6.  

VA outpatient clinic records for the appellant in 1992 and 
1993 note in April 1993 a plan for a thyroid profile.  
Private medical records in 1993 show no thyroid treatment.

VA general medical examination in August 1994, was without 
reference to hyperthyroidism.

The rating action in February 1996, granting pension benefits 
for the appellant, showed a 10 percent rating for non-service 
connected hyperthyroidism, noting that she was on medication 
with no problems mentioned.  

In accordance with the requirements of the March 1996 remand, 
the RO requested that the appellant provide the names and 
addresses of all medical providers who treated the appellant 
from age 14 to the present.  The request also identified a 
number of specific providers the appellant had described in 
her various statements of medical history.  The claimant 
failed to respond to these requests.

In February 1997, the RO reported to the claimant that 
records from the National Guard or reserve duty from the 
1980's and 1990's could not be obtained from the record 
custodians.  The appellant was provided an extensive list of 
alternate sources of information.  In May 1`997, the 
appellant was advised that three requests to the service 
department had failed to produce records.

VA clinical records in 1997 note that in March 1997, the 
appellant's medications included Synthroid.  A thyroid 
profile was planned in April 1997, and thyroid studies were 
noted in June

During VA psychiatric examination and testing in August 1997, 
the appellant reported that she had difficulty with her 
thyroid gland since she was young.  


Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999)

In this case, there is no question as to the existence of a 
current disability involving the thyroid.  Thus, the first 
element of a well-grounded claim has been satisfied.   The 
Board concludes, however, that the claimant has not met her 
burden of establishing the remaining two elements of a well-
grounded claim.

Even without the appellant's cooperation in providing 
additional medical records prior to her military service in 
1990-1991, she has provided multiple and consistent 
statements of medical history in a treatment setting on many 
occasions of thyroid problems, beginning in adolescence, with 
recurrence in 1988 and 1991.  The Board must conclude that 
the combination of her credible statements of medical history 
and her failure to cooperate in securing pre-service records 
establish that she had a thyroid disability prior to her 
active service.  

Under the law, if a thyroid disability pre-existed service, 
service connection could still be granted if such pre-
existing disability increased in severity in service beyond 
the nature progress of the underlying disability.   38 C.F.R. 
§ 3.306. 

While the appellant is competent to provide evidence as to 
manifestations perceptible to a lay party, she is not 
competent to determine the etiology of her various medical 
symptoms where the underlying disability itself is not one 
perceptible to a lay party.  Savage v. Brown, 9 Vet. App. 521 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A 
thyroid disability involving the internal function of the 
endocrine system is precisely the type of disability that is 
not perceptible to a lay party.  Thus, it is beyond her 
competence to establish manifestations associated with such a 
disability in service.   Accordingly, her lay evidentiary 
assertions cannot establish a worsening of thyroid disability 
in service where there are no medical records showing 
treatment in service or medical records or opinions post 
service indicating an increase in severity of the disability 
during service.  Here, the appellant has not provided any 
competent evidence of symptomatic manifestation during 
service, much less an increase in severity of the underlying 
disability.  Her service medical records are absent any 
complaints or findings of hyperthyroidism.  Separation 
examination in April 1991 showed no endocrine system 
disorder, and the appellant did not refer to any current 
treatment. 

While a thyroid disability became manifest during the initial 
year following her active service, the provisions of the law 
allowing for a presumption of service incurrence of a 
disability are not for application because the record shows 
the disability pre-existed active service.   38 C.F.R. 
§§ 3.306, 3.309 (1999).  There is no presumption of 
aggravation in service based upon the appearance of 
manifestations within the initial year post active service of 
an endocrine disability.  Accordingly, the appellant has not 
provided competent evidence that establishes the presence of 
disease or injury in service (the second element of a well 
grounded claim) or of a casual link between such disease or 
injury in service an her current thyroid disability (the 
third element of a well grounded claim).  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet her initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet her initial burden, 
however, her claim is inherently implausible such that any 
error by the RO is harmless and she is not prejudiced. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. 
Brown, 9 Vet. App. 425 (1996).


ORDER

The claim for service connection for hyperthyroidism is 
denied.



REMAND

When this case was remanded in March 1996 it was specifically 
requested that if the psychiatric examiner identified any 
psychiatric disorder that pre-existed service, and it should 
be further indicated whether any such disorder increased in 
severity beyond the natural progression during service, based 
on all of the evidence, before, during and after service.  
This request was reflected in the RO examination form 
ordering the examination in August 1997, and August 1999.  
The examiner, in 1997, found that the appellant had a history 
of mental problems beginning in adolescence, and periodic 
episodes of severe psychological symptomatology that have 
interfered with her social and industrial functioning.  The 
examiner did not provide any opinion as to whether the mental 
problems beginning in adolescence increased in severity in 
service.  This same examiner, in 1999, referred to findings 
in 1997 that the appellant began having mental health 
problems at age 15 but made no specific diagnosis or 
discussion as to aggravation of any pre-existing disorder 
during active service.  This failure to fully comply with the 
Board's instructions is a due process defect that must be 
corrected.  As the Court held in Stegall v. West, 11 268 
(1998) that:

. . . a remand by this Court or by the Board 
confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the 
remand orders.  We hold further that a remand by 
this court or the Board imposes upon the Secretary 
of [VA] a con concomitant duty to ensure compliance 
with the terms of the remand....Finally, we hold also 
that where, as here, the remand orders of the Board 
or this court are not complied with, the Board 
itself errs in failing to ensure compliance....The 
Court takes this opportunity to remind the 
Secretary that he holdings of this decision are 
precedent to be followed in all cases presently in 
remand status.

A medical opinion is required as to an identified psychiatric 
disorder pre-existing active military service, and whether 
such psychiatric disorder increased in severity beyond the 
natural progression during service, based on all of the 
evidence, before, during and after service.  

Additionally, the appellant was provided an opportunity in 
the March 1996 remand to submit additional information 
concerning her treatment before service, and during her 
Guard/Reserves service.  She was also asked to provide 
specific information that could help in verifying her 
reported stressors.  She failed to respond to both requests.  
As the Court has emphasized, while the duty to assist is 
neither optional nor discretionary, the duty is not always a 
one-way street; nor is it a "blind alley." Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is 
just what it states, a duty to assist, not a duty to prove a 
claim with the veteran only in a passive role."  Gober v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).  
The Board must admonish the claimant that where her 
cooperation is required, and has been requested, it must be 
given.  The Board finds the RO has fully discharged any 
obligation under the duty to assist to obtain such records 
and information.  The claimant must now bear the adverse 
consequences of her inaction.  Should she now wish to 
cooperate, she must notify the RO.

This case is remanded for actions as follows:

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of her claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should have the appellant's 
claims file reviewed by an appropriate 
specialist to determine if any 
psychiatric disorder pre-existed service, 
and if so, specifically identify the 
disorder and indicate and identify the 
evidence to support such a conclusion.  
The examiner should also further indicate 
whether any such disorder which pre-
existed service increased in severity 
beyond natural progression during 
service, based on all the evidence of 
record pertaining to the disorder, 
before, during, and after service.  The 
rationale for the opinion should be 
stated.  If such an opinion can not be 
provided without resort to speculation, 
the examiner should so note.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

